DETAILED CORRESPONDENCE

/Allan W. Olsen/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments filed December 08, 2021 have been fully considered but they are not persuasive. Applicant argues the claims are directed to a two-step deoxygenation process – a first step of deoxygenating the cleaning solution and a second step of deoxygenating the process chamber (ambient), wherein the CMP module includes an inlet for deploying the first deoxygenation step and an outlet for deploying the second deoxygenation process.  Applicant argues that the first deoxygenation step and the second deoxygenation step are separate and distinct steps that follow in succession.  Applicant asserts that the applied art does not teach conducting two separate deoxygenation steps, the first deoxygenation using an inlet to deoxygenate the processing liquid and the second deoxygenation using an outlet to deoxygenate the processing chamber.
In response, the examiner reiterates that Preusse teaches processing wafers using degassed aqueous solutions and Preusse teaches purging the process chamber with an inert gas to reduce the concentration of oxygen within the processing chamber.  As such, Preusse is seen as teaching two distinct deoxygenation process – a first deoxygenation process that uses an inlet to deoxygenate the process liquid and a second deoxygenation .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2004/0009670 as filed by Preusse et al. (hereinafter, Preusse).
Preusse is generally related to preventing oxidation of metal surfaces (copper surfaces) during chemical mechanical polishing processes.  Preusse teaches that oxidation is prevented by maintaining an inert environment throughout all stages of the polishing process and throughout the entire processing apparatus.  Preusse teaches deoxygenating all solutions used in the processing of the wafer.  Preusse teaches that maintaining an inert gas atmosphere throughout the entire process includes not only maintaining an inert atmosphere during the polishing step, but also includes maintaining an inert atmosphere during at least a post-polishing rinse step.  Paragraphs [0007] and [0030] - [0033] of Preusse include the following excerpts:

[0007] The present invention is directed to a new improved CMP sequence including cleaning steps performed prior, during and after completion of the CMP process …

[0030] … process tool 300 is configured to carry out a CMP related process sequence, … after completion of these various CMP steps, further cleaning and rinsing processes, … are carried out. ...

[0032] In operation, an inert gas, such as nitrogen, argon, or other noble gases and the like, is supplied to the internal volume 302 to establish a substantially inert gas atmosphere, … when the substrate processed by the CMP station 310 is conveyed to the rinse station 330, the contact with oxygen and/or sulfur dioxide is drastically reduced. …  The same holds true for any tank of chemicals included in the process tool 300. …

[0033] … the entire CMP related process sequence … may be performed in the substantially inert gas atmosphere of the internal volume 302, ...

As such, the examiner finds that Preusse teaches maintaining a low oxygen ambient throughout all CMP related processes, including post-CMP cleaning steps.

Preusse teaches a method for cleaning a chemically-mechanically polished semiconductor wafer (see, for example, [0007]).  Preusse teaches the method comprises polishing the semiconductor wafer with a polishing pad having a polishing surface (see, for example, [0005]).  Preusse teaches that chemical storage tanks are part of the processing tool and therefore the tanks are physically connected to the processing tool (see [0031]).  Preusse teaches the chemical storage tanks and the solutions therein are deoxygenated with an inert gas (see, for example, [0010] and [0032]).  Preusse teaches the chemical storage tanks are provided with a gas supply system which corresponds to the claimed inlet for deploying the first deoxygenation process (see, for example, [0010]).  Preusse teaches the processing chamber comprises at least one outlet for deploying the second deoxygenation process (see, for example [0028] and [0027]).
Preusse does not explicitly teach forming a mixture of DI Water and PCMP solution in a mix tank before the mixture is dispensed onto the semiconductor wafer.  However, Preusse teaches the invention is directed to a CMP sequence including the cleaning steps that take place after the polishing (see, for example, [0007]).  Preusse discloses that aqueous solutions are used throughout the process (see, for example, [0005] and [0026]) and Preusse teaches using ultrapure water which is degassed (see [0032]) and Preusse teaches that an inert atmosphere is maintained in the chemical storage tanks.  Preusse teaches that maintaining an inert atmosphere in the chemical storage tanks results in the deoxygenation of the solutions contained therein (see [0032]).
It would have been obvious to one skilled in the art to form a mixture of DI water and the PCMP cleaning solution at the point of use because cleaning compositions are typically formulated as concentrates that are to be diluted at the time and point of use.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2008/0156347, as filed by Haibara et al. (hereinafter, Haibara) in view of US Patent Application Publication 2014/0182628 as filed by Ishibashi (hereinafter, Ishibashi).

Regarding claim 1, Haibara teaches a post chemical mechanical polishing (PCMP) clean method for cleaning a chemically-mechanically polished (planarized) semiconductor wafer (see, for example, [0044]).  Haibara teaches cleaning the semiconductor wafer with a deoxygenated mixture of DI water and PCMP solution (see, for example, [0011], [0014] and [0017]).  Haibara teaches the cleaning liquid is deoxygenated by using a pressure-reduced membrane method which would comprise introducing the cleaning the liquid, through an inlet, into a pressure-reduced membrane system to deoxygenate the cleaning liquid.  Haibara also teaches introducing, through an inlet, hydrogen gas into the cleaning liquid which would also aid in the deoxygenation of the cleaning liquid.
Haibara does not explicitly teach applying a purging step to de-oxygenate the environment in the cleaning module.
Ishibashi teaches a post-CMP cleaning process that uses a degassed cleaning liquid.  Ishibara teaches purging the process chamber with an inert gas to remove oxygen thereby ensuring that oxygen does not dissolve into the degassed cleaning fluid (see, for example, [0042] and [0050]).  Ishibara teaches the atmosphere within the cleaning chamber is replaced with an inert gas atmosphere.  While Ishibara does not explicitly disclose an outlet for deploying the deoxygenation of the process chamber, the replacement of the chamber’s atmosphere with an inert gas requires removing the initial non-inert atmosphere and such a removal would necessarily require an outlet.
It would have been obvious to one skilled in the art to deoxygenate the cleaning environment of Haibara because Ishibashi teaches that, in order to realize the benefits of a using a deoxygenated cleaning solution, the atmosphere in which the cleaning takes place should also be inert and Ishibara teaches that failure to provide an inert atmosphere within the cleaning chamber leads to substrates having a greater number of defects (see FIG. 7 and [0056].
Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0284368 (Hashizume et al.) teaches a substrate processing apparatus and method in which the processing solutions are degassed prior to being used within a processing chamber having an inert atmosphere.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441.  The examiner can normally be reached on variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/           Primary Examiner, Art Unit 1716